As filed with the Securities and Exchange Commission on April 19, 2013. 1933 Act Registration No. 333-177369 1940 Act Registration No. 811-22613 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 15 [X] CURIAN VARIABLE SERIES TRUST (Exact Name of Registrant as Specified in Charter) 7601 Technology Way, Denver, Colorado 80237 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (877) 847-4143 7601 Technology Way, Denver, Colorado 80237 (Mailing Address) with a copy to: Susan S. Rhee, Esq. K&L Gates LLP Curian Variable Series Trust 70 West Madison Street Vice President, Chief Legal Officer & Secretary Suite 3100 1 Corporate Way Chicago, Illinois60602-4207 Lansing, Michigan 48951 Attn: Alan Goldberg (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 25, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 12, is to designate a new effective date of the Post-Effective Amendment No. 11, which was filed on February 6, 2013 (Accession No. 0001532747-13-000004). Parts A, B and C of Post-Effective Amendment No. 11 are unchanged and hereby incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment under rule 485(b)(1)(iii) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Denver and the State of Colorado on the 19th day of April, 2013. CURIAN VARIABLE SERIES TRUST /s/ Susan S. Rhee* Michael A. Bell President and Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment has been signed below by the following persons in the capacities and on the date indicated. /s/ Susan S. Rhee * April 19, 2013 David W. Agostine Trustee /s/ Susan S. Rhee* April 19, 2013 Michael A. Bell President and Trustee /s/ Susan S. Rhee* April 19, 2013 Gregory P. Contillo Trustee /s/ Susan S. Rhee* April 19, 2013 Dylan E. Taylor Trustee /s/ Susan S. Rhee* April 19, 2013 Scot T. Wetzel Trustee /s/ Susan S. Rhee* April 19, 2013 Daniel W. Koors Treasurer and Chief Financial Officer * By Susan S. Rhee, Attorney In Fact
